Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.

Statement of Reasons for Allowance
The IDS filed 2/3/21 has been considered and the claims remain allowable for the reasons of record. One of ordinary skill in the art would not be motivated to modify the compounds of the prior art, as exemplified by the Schwind reference discussed in previous office actions, to change the groups corresponding to the claimed Y group from an alkyl group to the R4-R5-R6 group of the amended claims. Also, as discussed in paragraph 10 of the previous office action, the Edwards ‘266 reference cited as an X reference in the International Search report is unavailable as prior art under the 35 USC 102(b)(1)(A) exception, since the ’266 publication was published less than a year before the effective filing date of the current application, and Edwards is the sole inventor of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771